Title: John Philip Merckle to the American Commissioners, 26 March 1778
From: Merckle, John Philip
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Amsterdam 26th: March 1778:
I still Labour under the Disagreeable Necessity of once more making my Addresses to You; relative to the Arms I have purchased, Conformable to your list. The Person from Whom I engaged them insists very hard on my taking the same. I applyed to Messrs: Hornica fils & Co: to Comply with your direction, Who has refused with very unbecoming threats, respecting a disclosure to Sir J: York (Genteel Proceedings indeed). From a Natural Veneration and Sincere Attachment to the Cause, I have in Conjunction With my friends formed a Considerable Expedition and almost ready to Sail, and am threatened to be Stopped by the holder of the Arms, Which are ready to be delivered and are already proved. I shall be under the disagreeable Necessity of Commencing a Law suit against that House, Which dont seem to incline to fulfill your orders. My Incumbrance arrises from not being able to place such an Article in the cargo, or should have endeavoured to facilitate, on your Accounts, but as its out of my power at present, I pray you would order the Steps to be taken to prevent pernicious reflection and fatal Consequences. In expectation of your usual Judicious regularity I have the honour to be, with much esteem Gentlemen Your Humble Servant
Joh. Ph. Merckle

P.S. This moment I am informed that an Arrest is Issued Against me for the payment of Arms, and also to oblige me to receive the same.

 
Addressed: The Honble: Messr: Franklin & Deane / á / Passy
Notation: Merckle 26th. March 78 Reced. open from Dr Franklin to answer Apl. 6th. AL.
